DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6, 15 and 18-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by EP 0940101 (EP ‘101).  EP ‘101 discloses an attachment (4) for a hair dryer (5) including a first end (SEE Figure 3b) configured to selectively connect to a body of the hair dryer (SEE Figure 1); a second end spaced from the first end (SEE Figures 3b, 5 and 10), the second end including at least one outlet (6g) that is an elongate slot (SEE Figure 3b); a body (6) defining a passage for airflow between the first end and the second end; prongs (7) extending from the second end and configured to engage hair, and a connector (6f) configured to extend into a central passage defined by the body of the hair dryer and connect the first end of the attachment to the body of the hair dryer (SEE Figures 1, 5 and 10), wherein the connector includes a wall (inner surface of connector 6f) extending along an axis and forming an elongate cylinder that corresponds to the shape of the central passage (as per Figures 1 & 10).  In re claim 2, EP ‘101 further discloses an inlet configured to receive airflow that exits the hair dryer, wherein the inlet is circumferentially disposed about the axis and wall of the connector (SEE [0025]).  In re claim 3, EP ‘101 discloses that the inlet has an annular shape (SEE Figures 2 & 3a).  In re claim 6, EP ‘101 discloses that the attachment comprises at least one of a diffuser, a pick, a straightener, a brush, a tool, and a wand (SEE Abstract and [0006]).  In re claim 15, EP ‘101 discloses a pick attachment (4) for a hair dryer (5), the pick attachment includes a first end (SEE Figure 3b) configured to selectively connect to a body of the hair dryer (SEE Figure 1); a second end spaced from the first end (SEE Figures 3b, 5 and 10); a body (6) defining a passage for airflow between the first end and the second end; and a connector (6f) configured to extend into a central passage defined by the body of the hair dryer and connect the first end of the pick attachment to the body of the hair dryer (SEE Figures 1, 5 and 10), wherein the connector includes a wall (SEE the inner surface of connector 6f) having a shape that corresponds to the shape of the central passage, wherein the first end, the second end, the body, and the connector are integrally formed as a single piece (EP ‘101 discloses the structure 6 as a whole structure that is not made up of multiple parts).  In re claim 18, EP ‘101 discloses that the body (6) is shaped such that an area of the passage varies between the first end and the second end and the body redirects the airflow that is received from the body of the hair dryer within the passage of the pick attachment the body 6 is a curved structure such that the first end is different in diameter than the second end, SEE Figures 3b, 5 and 10).  In re claim 19, EP ‘101 further discloses prongs (7) extending from the second end and configured to engage hair.  In re claim 20, EP ‘101 further discloses an inlet configured to receive airflow that exits the hair dryer, wherein the wall of the connector extends along an axis and forms an elongate cylinder, and wherein the inlet is circumferentially disposed about the axis and wall (SEE [0025]).  

Claim(s) 7-14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Courtney et al (9,526,310).  Courtney et al discloses an air-moving appliance (1150) including a body (1152) including an inner wall (1154a) and an outer wall (1156), the outer wall and the inner wall defining a cavity (SEE Figure 13b) therebetween, the inner wall defining a central passage (1197) of the body; an inlet (1184, 1142) for airflow to enter the cavity; an outlet (SEE Figure 13b) for the airflow to exit the cavity; an attachment (1190) includes a wall (1194) configured to extend into the central passage of the body; an attachment inlet (1190a) located for flow communication with the outlet; and a groove (SEE Figure 13c) extending circumferentially around the wall; and a grip feature (1193) positioned in the groove and configured to extend radially between and contact the wall (1194) of the attachment and the inner wall of the body (1152) when the attachment is connected to the body, wherein the grip feature is configured to provide an interference fit between the attachment and the inner wall of the body and resist movement of the attachment relative to the body when the attachment is connected to the body (SEE column 16, lines 46 – column 17, line 9).  In re claim 8, Courtney et al discloses that the attachment includes a connector (1194) including the wall, and wherein the body defines a central passage configured to receive the connector therein, the connector having a shape that corresponds to the shape of the central passage (SEE Figure 13b for example).  In re claim 9, Courtney et al discloses that the body and the attachment define a gap therebetween when the attachment is connected to the body, and wherein the grip feature has a width greater than the gap between the attachment and the body to provide the interference fit (SEE Figures 13b and 13c).  In re claim 10, Courtney et al discloses the grip feature is elastic (1182).  In re claim 11, Courtney et al further provides a teaching of the grip feature incorporating an O-ring (SEE column 15, lines 37-42).  In re claim 12, Courtney et al discloses that the air- moving appliance includes a handle (204, 206, SEE Figure 2c) configured to be held by a user during operation of the air-moving appliance.  In re claim 13, Courtney et al discloses that the attachment comprises at least one of a concentrator, a diffuser, a pick, a nozzle, a straightener, a brush, a tool, and a wand (SEE column 1, lines 39-53).  In re claim 14, Courtney et al discloses a grip feature which is not integral to the structure of the hair dryer and is thus removably connect to at least one of the body and the attachment.  

Claim(s) 15-16 and 18-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chan (5,765,292).  Chan discloses a pick attachment (1) for a hair dryer (SEE column 2, lines 51-55), the pick attachment includes a first end (10) configured to selectively connect to a body of the hair dryer; a second end (3) spaced from the first end; a body (SEE Figure 1) defining a passage for airflow between the first end and the second end; and a connector (7) configured to extend into a central passage defined by the body of the hair dryer and connect the first end of the pick attachment to the body of the hair dryer, wherein the connector includes a wall having a shape that corresponds to the shape of the central passage (SEE Figure 1), wherein the first end, the second end, the body, and the connector are integrally formed as a single piece (SEE column 2, lines 22-26).  In re claim 16, Chan discloses a collar (6) that extends about the wall (SEE Figure 1), the collar and the wall defining an annular inlet (12) (element 12 can be a partial flange about the open edge of collar 6, SEE column 3, line 42 – column 4, line 7) configured to receive airflow from an outlet of the hair dryer; and braces (8) extending between the wall and the collar, the collar and the braces forming a stop configured to contact the body of the hair dryer and limit insertion of the connector into the central passage.  In re claim 18, Chan discloses that the body is shaped such that an area of the passage varies between the first end and the second end and the body redirects the airflow that is received from the body of the hair dryer within the passage of the pick attachment (SEE Figures 2-8 which illustrate how the body redirects the airflow that is received from the body of the hair dryer).  In re claim 19, Chan further discloses prongs (5) extending from the second end and configured to engage hair (SEE column 2, lines 56-64).  In re claim 20, Chan further discloses an inlet (10) configured to receive airflow that exits the hair dryer, wherein the wall of the connector extends along an axis and forms an elongate cylinder, and wherein the inlet is circumferentially disposed about the axis and wall (SEE Figures 1 & 2).  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 5, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 0940101 in view of Courtney et al (9,282,799).  EP ‘101 discloses an attachment for a hair dryer which includes a connector configured to extend into a central passage defined by the body of the hair dryer and connect the first end of the attachment to the body of the hair dryer, wherein the connector includes a wall extending along an axis and forming an elongate cylinder that corresponds to the shape of the central passage (SEE Figures 3b & 5), however EP ‘101 does not specifically disclose a grip feature for mating the attachment to the hair dryer.  Courtney et al teaches that it was already known in the art to for a hair dryer to include an attachment which is secured to the hair dryer using O-rings (SEE Figures 10d & 10g and column 11, lines 60-64) which is elastic and extends around the connector end.  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which the subject matter pertains to have modified the attachment for a hair dryer as taught by EP ‘101 in particular the connector end by incorporating the grip feature between the contact portion of the attachment and the hair dryer as was already known in the art and taught by Courtney et al and arrived at the applicants claimed invention for the purpose of securing the attachment to the hair dryer with an interference fit which would resist displacement of the attachment relative to the hair dryer.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY A WILSON whose telephone number is (571)272-4882. The examiner can normally be reached M-F; 7:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY A WILSON/           Primary Examiner, Art Unit 3762                                                                                                                                                                                             November 19, 2022